Simball, C. J.,
delivered the opinion of the court.
G. W. Patrick and John T. Price, under the firm name of Patrick & Price, became the lowest bidders on the contract to erect and complete the court-house in Benton County, according to specifications on file; and the contract was awarded to them. The board appointed a commissioner to superintend the work. After the building had been completed, Patrick & Price presented a claim to the board of supervisors, for something over $2,000, for extra work and material; that is, work not included in the contract and specifications. The claim was rejected. An appeal was taken to the Circuit Court, and that court reversed the decision of the board of supervisors, and rendered judgment against them for #1,808.06. From that judgment this writ of error has been prosecuted; and the question is as to the liability of the board for this demand.
The subject is regulated by § 1368 Code 1871. The board of supervisors may make contracts for the erection of a courthouse ; shall determine the materials and the plan thereof; and may appoint one or more commissioners to superintend the work, who shall take care that proper materials are furnished, and the work faithfully performed according to contract.
*244The contract between Patrick & Price was made in pursuance of the statute. The specifications seem to be full and minute as to the materials, dimensions and finish of the structure. But, as the work progressed, with the consent of the commissioner other work not provided for in the contract and specifications was done. It is insisted that the commissioner had the implied authority to make these changes from the contract. The statute, by almost express language, denies that power. It is the duty of the board to adopt a “ plan ” of the house, determine its “ dimensions ” and the materials to be used. It must be assumed that it has made investigation, possessed itself of the necessary information to come to proper conclusions, and, when it has selected the plan, dimensions and material, no authority exists in the contractors or the commissioner to make alterations or additions, unless it has been delegated by the board.
The duty of the commissioner is to supervise the work as it progresses, to see that proper materials are used, and that the work is “faithfully performed according to contract.” Instead of having authority to change, he is expressty enjoined to see that the work “ is faithfully performed according to contract.”
It was held in Crump v. Board of Supervisors of Colfax County, 52 Miss. 107, that the board of supervisors could enter into an express contract, by expressing its assent thereto on the official record of its proceedings. If the contractors or the commissioner thought the alterations necessary, authority to make them ought to- have been obtained from the board, and its consent manifested by its record.
After the building had been completed, tbe commissioner reported that the work had been well done, and recommended that the contractors should be paid for the extra work. The board, on this report, accepted the building, but rejected or protested against its liability for the extra work.
Sect. 1389 of the Code of 1871 forbids the boards of supervisors empowering or authorizing any person to make contracts for the building or erection of public works in vacation ; “ but all such contracts shall be made and approved by the board in open session.” Sect. 1391 makes it a mis*245demeanor in the members of the board to violate these duties. In the face of these statutory restrictions, it is plain that the board could not in recess dispense with its contract with Patrick & Price; nor could it sanction such conduct in its commissioner as imposing a legal obligation. •
It has also been objected that a writ of error will not lie in this case. It was ruled otherwise in Taylor v. Marion County, 51 Miss. 731, and Crump v. Board of Supervisors of Colfax County, ubi supra.
Judgment reversed, and judgment here affirming decision of board of supervisors.